On petition for a rehearing.
Woods, J.
It is insisted that a rehearing should be granted because in the original opinion, prepared by Judge Biddle, no reference was made to the testimony of Alfred Johnson, to the effect that he, Jordan, “was not present when the time for the payment of the note in suit was extended, and did not know it was going to be done.”
It may be conceded that this part of the testimony was overlooked, and the opinion drawn on the theory that there was no testimony in the record on the subject, except that of the witnesses Jones, but we do not think that the consideration of this item of testimony could properly bring us to a different conclusion from that before reached. The written endorsementof consent to the extension, bearing even date, as it does, ivith the alleged and proven contract of extension, was evidence sufficient to support the *207finding of the court, and the fact that the testimony of two, three or more witnesses may have tended to show that the endorsement was made at a different time from its date, does not warrant us in overturning a verdict so supported. Such , written testimony, made over the signature of the parties and purporting to he made in the usual course of business, should not be allowed to fall easily before verbal statements resting on recollection merely, and where, as in this case, the trial court seems to have given more credence to the documentary than to the oral proofs, we have neither right nor inclination to disturb the finding.
We might add that the second paragraph of said Jordan’s answer, under which alone the question made upon the evidence arises, is probably bad, for the reason that it professes to answer the whole complaint, while in fact it responds to only a part thereof. This answer, if the blanks therein were treated as filled, is good against so much of the complaint as seeks to hold said Jordan liable on the note in suit; but the action is also for a foreclosure of a mortgage Avhich said Jordan joined- the other makers of the note in executing, to secure the payment of said note, and no facts are set up in this answer Avhich can be deemed to be a bar to a foreclosure of the mortgage against said Jordan as well as the other defendants. If, therefore, the court erred in Aveighing evidence admitted only in support of a bad answer, no harm was done.
Doubtless, the facts might be such that a discharge of said Joi’dan from liability on the note Avould work a discharge of the mortgage also, but no attempt is made here, to shoAV such a case. Neither the complaint nor answer discloses what interest any of the parties had in the mortgaged premises. That the makers of the note all had some interest, may be inferred from the fact of their hav*208ing joined in the execution of the mortgage, but further than this no certain or legal inference can be drawn.
The petition for a rehearing is overruled, with costs.